Appeal from an order of the Supreme Court at Special Term, entered June 12, 1980 in Clinton County, which denied plaintiff’s motion to dismiss defendants’ second affirmative defense of the Statute of Limitations. Assuming that plaintiff’s complaint states a valid cause of action in negligence, the facts contained in the record are insufficient to allow a determination as to when the cause of action arose. Accordingly, Special Term did not err in denying plaintiff’s motion to dismiss the affirmative defense of the Statute of Limitations. Order affirmed, with costs. Kane, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.